20-05027-rbk Doc#243-2 Filed 04/07/21 Entered 04/07/21 20:07:41 Exhibit B Pg 1 of 46




           Exhibit B:
       Adv. Dkt No. 205
  Proposed Findings of Fact and
     Conclusions of Law for
  Longbranch, DMA, and Moore
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 2Pg
                                                                                  of 1
                                                                                     46of
                                         45



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

    In re:                                  §
                                            §        Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
             Debtor                         §        Case No. 20-50805
                                            §
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,    §
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, as      §
    successors in interest to Black Duck    §
    Properties, LLC,                        §
                                            §        Adversary No. 20-05027
             Plaintiffs,                    §
                                            §
    v.                                      §
                                            §
    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Defendants.                    §


    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Counterplaintiffs,             §
                                            §
    v.                                      §
                                            §
    KrisJenn Ranch, LLC, KrisJenn Ranch,    §        Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, Black   §
    Duck Properties, LLC, Larry Wright,     §
                                            §
             Counterdefendants.             §
                                            §
                                            §


                                            1
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 3Pg
                                                                                  of 2
                                                                                     46of
                                         45



                PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                        FOR LONGBRANCH, DMA, AND MOORE
             This case concerns a pipeline right-of-way in East Texas. Longbranch Energy

   (“Longbranch”) and DMA Properties (“DMA”) contend that they each have a 20% net-profits

   interest in the right-of-way and that their interests attach and run with the land. The parties

   have asked the Court to declare their respective interests in the right-of-way and interpret the

   written agreements conveying those interests—respectively, the Longbranch Assignment and

   the DMA Agreement.

             In addition to their declaratory claims, DMA, Moore, and Longbranch have also

   asserted related claims against Wright and KrisJenn for fraud, breach of fiduciary duty, breach

   of contract, and tortious interference, as well as various equitable claims. These claims are based

   on DMA, Moore, and Longbranch’s allegations that (a) Wright repeatedly engaged in wrongful

   conduct to secure control and ownership over the right-of-way; and (b) once Wright gained

   such control, he took further wrongful actions through two entities (KrisJenn 1 and Black Duck)

   in an attempt to disregard Longbranch and DMA’s interests in the right-of-way.

             Finally, this case also concerns promissory-note payments made in connection with a

   saltwater disposal well. DMA contends that it is entitled to 50% of the payments made on a

   $450,000 promissory note from Bigfoot Energy Services, LLC. DMA further contends that

   Wright and his entities attempted to misappropriate DMA’s half of the payments. On that basis,

   DMA asserts claims for breach of contract, conversion, and breach of fiduciary duty, as well as

   equitable claims. On October 21, 2020, the Court granted summary judgment in favor of DMA

   and recognized DMA’s entitlement to 50% of the note payments. However, the Court has not

   yet ruled on the other elements of DMA’s claims for breach of contract, conversion, breach of

   fiduciary duty, and equitable relief.

             Following a bench trial and having considered the evidence and arguments put forward

   by the parties, the Court now enters the following findings of fact and conclusions of law.


       1
           KrisJenn and its series are referred to collectively as “KrisJenn.”


                                                          2
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 4Pg
                                                                                  of 3
                                                                                     46of
                                         45



                                    FINDINGS OF FACT
   I.     Background

          1.    The right-of-way runs from Angelina County through Nacogdoches and Rusk
                Counties and across Shelby County in East Texas.

          2.    The right-of-way is a 65-mile, multiple-line easement that could feasibly fit three
                to four pipelines.

          3.    In its initial bankruptcy schedules, KrisJenn represented, under penalty of
                perjury, that the value of the right-of-way was $9.5 million.

          4.    KrisJenn failed to keep adequate books and records and commingled funds
                between its series.

          5.    On February 19, 2016, Borders and Rod Roberts—the president of Express
                Pipeline Connection, LLC—executed a purchase agreement (“Purchase
                Agreement”) under which Longbranch received a contractual right to purchase
                the right-of-way from Express for $5 million.

          6.    The Purchase Agreement defines the assets which Longbranch sought to buy
                (and Express to sell) as “Ownership interest in certain pipe and related facilities
                (commonly known as the P-21 pipeline) shown on the plat attached hereto as
                Exhibit ‘A’. and described on Exhibit ‘B’ attached hereto, and the rights-of-way,
                easements, contracts, permits and leases described in Exhibit ‘C’ attached
                hereto (collectively herein referred to as the ‘Express Pipeline’)”.

          7.    Borders and Moore collectively paid $25,000 to Express to secure the right to
                purchase the right-of-way.

          8.    Prior to Wright’s involvement, Borders and Moore agreed to equally share any
                financial gains with respect to their option on the right-of-way.

          9.    Borders and Moore intended to identify an investor who could either (1) close
                on the right-of-way and hold it until the right developer was secured or (2) could
                close on the right-of-way and develop it with the appropriate infrastructure.

          10.   Borders and Moore viewed the right-of-way as a long-term opportunity that
                could afford them future royalty payments.

          11.   Borders and Moore estimated that it could take up to five years to identify the
                right developer for the right-of-way and that it would take $50-70 million to
                develop the right-of-way.

          12.   Longbranch had the resources to close on the right-of-way but did not want to
                do so because of the high carrying costs necessary to hold the right-of-way until


                                                 3
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 5Pg
                                                                                  of 4
                                                                                     46of
                                         45



                a developer could be secured.

          13.   Wright learned about the right-of-way through Moore.

          14.   Wright represented to Moore and Borders that he had the resources to close on
                the right-of-way, hold it for time necessary to secure a developer, and even
                develop the entire right-of-way if he so chose.

          15.   Wright also represented that his contribution of the money to purchase and hold
                the right-of-way was to be a capital contribution and his consideration for his
                interest in the right-of-way.

          16.   Based on Wright’s representations, Borders and Moore agreed to assign the
                option to purchase the right-of-way to Black Duck.

          17.   In June 2018, Longbranch and Black Duck executed and entered into the
                Longbranch Assignment.

          18.   Under the Longbranch Assignment, Black Duck agreed that Longbranch “shall
                be paid twenty percent (20%) (“Net Profits Share”) of the Net Profits from
                [Black Duck] or its successors or assigns during the period of time beginning on
                the date first written above (the “Period”).”

          19.   The Longbranch Assignment further states:

                  a.   Net Profits shall mean gross revenues actually received by [Black
                       Duck], or its successors or assigns directly from the operation, use,
                       maintenance, or sale (including partial sales or conveyances) of the
                       pipe and related facilities commonly known as the P-21 or Express
                       pipeline less actual cost of goods and costs and expenses associated
                       with the operation or sale of the same.

                  b.   [Black Duck’s] obligation to pay the Net Profits Share shall attach
                       and run with the P-21 or Express pipeline and [Black Duck] binds its
                       successors and assigns to the payment of the Net Profits Share.

          20.   Borders assigned the Purchase Agreement to Black Duck in exchange for the
                net-profits interest defined above.

          21.   Longbranch and Black Duck agreed “to execute such other and additional legal
                instruments, consents, ratifications and other matters as may be reasonably
                required in order to effectuate the intent of this Assignment.”

          22.   Shortly after Longbranch assigned the option to Black Duck, Wright began
                pressuring Borders and Moore to sell the option for a higher amount than the $5
                million purchase price—in what is colloquially known as a “flip.”



                                                4
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 6Pg
                                                                                  of 5
                                                                                     46of
                                         45



          23.   On October 24, 2016, Solaris Midstream Holdings, LLC submitted a letter of
                interest in acquiring “all of the assets associated with the Express Pipeline” for
                cash consideration of $7,280,000 ($350/rod) plus an additional royalty payable
                for the first five years of commercial operation of an “oil and gas flowback and
                produced water pipeline.”

          24.   Black Duck decided not to accept Solaris’s offer, reasoning that it could secure
                better terms if it closed on the right-of-way before finding a developer.

          25.   Black Duck closed on the right-of-way on August 14, 2017.

          26.   Black Duck, through Wright, created meeting minutes for the company which
                falsely claimed that Moore attended a meeting through a proxy in August 2017
                and approved a loan from KrisJenn to Black Duck for $4.1 million, at 18% annual
                interest, for the acquisition of the right-of-way, before the loan and acquisition
                occurred. These minutes were false and created after the fact. Moore never
                attended any such meetings (personally or through proxy) and never voted on or
                approved the loan from KrisJenn to Black Duck.

          27.   Borders notarized and recorded the Longbranch Assignment in Shelby County
                on October 2, 2017.

          28.   During the fall of 2017 and beginning of 2018, Wright, Borders, and Moore all
                worked to identify the right developer for the right-of-way. There were several
                promising leads on potential developers.

          29.   Borders and Moore made sure to share information on the conversations they
                had with potential developers with the entire group.

          30.   On January 18, 2018, Wright executed and a promissory note and deed of trust
                purporting to evidence a loan from KrisJenn to Black Duck that was allegedly
                consummated August 14, 2017. The deed of trust listed the right-of-way as
                collateral.

          31.   Wright did not disclose any loan from KrisJenn to Black Duck in advance of such
                loan being made. Nor did Moore authorize Black Duck to borrow money from
                KrisJenn while he was a member.

          32.   Black Duck’s company agreement required transactions to be approved by
                disinterested management and, absent a special resolution, also required the
                agreement of all managers to encumber Black Duck’s assets.

          33.   Disinterested management did not approve a loan from KrisJenn to Black Duck,
                and Black Duck’s managers did not agree to encumber the right-of-way.

          34.   In late January 2018, Wright grew increasingly hostile toward Moore and


                                                5
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 7Pg
                                                                                  of 6
                                                                                     46of
                                         45



                eventually demanded that Moore leave Black Duck. Moore agreed, and Wright
                and Moore negotiated the terms of Moore’s departure.

          35.   On February 3, 2018, Moore sent Wright an email stating:

                  (a)   that Wright and Moore agreed to remove Moore from “all aspects”
                        of Black Duck;

                  (b)   that Wright would cause Black Duck to transfer “No less than 50%
                        carried interest and 50% entitlement on all terms and conditions and
                        monies owed on the Note to Black Duck Properties and Big Foot
                        regarding the Harris SWD”;

                  (c)   that the “Harris SWD is 100% FREE AND CLEAR OF ANY AND
                        ALL DEBTS.”; and

                  (d)   that Wright would cause Black Duck to transfer “No less than 20%
                        Carried Interest in the P-21 Express Pipeline” under the same terms
                        and conditions as the Longbranch Assignment.

                  (c)   that Wright could accept Moore’s proposed terms by stating that he
                        fully accepts and approves.

          36.   On February 4, 2018, Wright replied to Moore’s email and stating that “I, Larry
                Wright hereby fully accept and approve the terms and conditions of this
                email[,]” forming and entering into the Email Agreement.

          37.   Prior to execution of the Email Agreement, Black Duck had two members:
                SCMED Oilfield Consulting, LLC (which is owned and controlled solely by
                Moore) and KrisJenn Ranch, LLC (Wright’s entity).

          38.   At all times prior to execution of the Email Agreement, SCMED owned a 50%
                membership interest in Black Duck, and KrisJenn likewise owned a 50%
                membership interest in Black Duck.

          39.   At all times prior to execution of the Email Agreement, Moore and Wright were
                also both managers of Black Duck.

          40.   Through the Email Agreement, Moore gave up his 50% membership interest
                (held through SCMED) in Black Duck and resigned his position as a manager of
                Black Duck.

          41.   On February 7, 2017, DMA and Black Duck executed and entered into the DMA
                Agreement.

          42.   Moore signed the DMA Agreement on behalf of DMA, and Wright signed on
                behalf of Black Duck.


                                                6
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 8Pg
                                                                                  of 7
                                                                                     46of
                                         45



          43.   Under the DMA Agreement, Black Duck agreed that DMA “shall be paid
                twenty percent (20%) (“Net Profits Share”) of the Net Profits from [Black
                Duck] or its successors or assigns during the period of time beginning on the date
                first written above (the “Period”).”

          44.   The DMA Agreement further states:

                  a.   Net Profits shall mean gross revenues actually received by [Black
                       Duck], or its successors or assigns directly from the operation, use,
                       maintenance, or sale (including partial sales or conveyances) of the
                       pipe and related facilities commonly known as the P-21 or Express
                       pipeline less actual cost of goods and costs and expenses associated
                       with the operation or sale of the same.

                  b.   [Black Duck’s] obligation to pay the Net Profits Share shall attach
                       and run with the P-21 or Express pipeline and [Black Duck] binds its
                       successors and assigns to the payment of the Net Profits Share.

          45.   The DMA Agreement incorporates the February 4th Email Agreement by
                reference.

          46.   The DMA Agreement further states “this agreement satisfies the duties ( in the
                Email Agreement ) regarding ONLY the P-21 Express Pipeline.”

          47.   DMA and Black Duck agreed “to execute such other and additional legal
                instruments, consents, ratifications and other matters as may be reasonably
                required in order to effectuate the intent of this Assignment.”

          48.   Wright and Moore simultaneously executed and entered into the Harris SWD
                Agreement.

          49.   Wright signed the Harris SWD Agreement “on behalf of himself and Black
                Duck” and Moore signed the Agreement “on behalf of himself and DMA.”

          50.   The Harris SWD Agreement states that it is “on behalf of the binding ‘Email
                Agreement’ . . . dated February 3, 2018” and that it is meant to address “the
                obligations regarding the Harris SWD mentioned in the ‘Email Agreement.’”

          51.   The Harris SWD Agreement further states that DMA is “entitled to receive 50%
                of all Gross Monies received by Black Duck Properties, LLC including its
                successors and assigns for the remainder of all payments due to Black Duck
                Properties, LLC” from Bigfoot.

          52.   As stated in the Harris SWD Agreement, “Black Duck Properties, LLC its
                successors and assigns” had the obligation to “mail the payment to DMA
                Properties, Inc. ( ADDRESS: 88 Wild Swan Lane, Minnesott Beach, N.C


                                                7
20-05027-rbk
 20-05027-rbkDoc#205
              Doc#243-2
                     Filed
                         Filed
                            01/04/21
                               04/07/21
                                     Entered
                                        Entered
                                             01/04/21
                                                04/07/21
                                                      22:00:27
                                                         20:07:41
                                                               MainExhibit
                                                                    Document
                                                                           B Pg 9Pg
                                                                                  of 8
                                                                                     46of
                                         45



                28510 ) within three business days of the funds being available.”

          53.   After Moore’s exit from Black Duck, KrisJenn owned 100% of Black Duck’s
                outstanding membership interests.

          54.   On February 9, 2018, two days after Wright and Moore executed the DMA
                Agreement, John Terrill sent Wright a letter of intent to purchase the right-of-
                way for $2.5 million, with Black Duck retaining a 16% carried interest in a future
                waterline.

          55.   On March 22, 2018, Wright executed an agreement on behalf of Black Duck to
                sell the right-of-way to TCRG East Texas Pipeline 1, LLC in exchange for $2.5
                million and a limited assignment of 16% carried interest in a water pipeline.

          56.   Wright and Terrill began discussing the sale of the right-of-way in December
                2017, yet Wright did not disclose such negotiations or the existence of Terrill or
                TCRG as a potential buyer until after February 4, 2018.

          57.   On April 3, 2018, Wright executed a deed transferring the right-of-way from
                Black Duck to TCRG East Texas Pipeline 1, LLC.

          58.   John Terrill’s entity, Synergy Midstream, LLC, is (or, before the initiation of
                this lawsuit, was) a member of TCRG East Texas Pipeline 1, LLC with 25%
                ownership in TCRG East Texas Pipeline 1, LLC.

          59.   On April 4, 2018, Wright, Terrill, Borders, and Terrill’s father met for lunch.
                Wright introduced Terrill to Borders as the new owner of the right-of-way.

          60.   After visiting the right-of-way, Wright, Terrill, Borders, and Terrill’s father
                drove to Longbranch’s office. There, Borders gave Terrill the easement
                documents for the right-of-way.

          61.   During the drive to Longbranch’s office, Borders informed Terrill about
                Longbranch’s and DMA’s 20% net-profits interest in the right-of-way.

          62.   After the April 4, 2018 meeting was completed, Borders called Moore and
                informed Moore that it appeared the right-of-way had been sold to a man named
                John Terrill.

          63.   Seeking more information, Borders and Moore called Wright via a three-way call
                to inquire about the terms of the purchase of the right-of-way.

          64.   Wright reacted to the call with anger, voicing frustration that Borders had told
                Moore about the deal with Terrill. Wright, however, assured Moore and Borders
                that (1) Terrill had copies of both the Longbranch Assignment and the DMA
                Agreement; (2) the sale of the right-of-way had not closed; and (3) Wright would



                                                8
20-05027-rbk
20-05027-rbk Doc#205
             Doc#243-2
                     Filed
                        Filed
                           01/04/21
                              04/07/21
                                     Entered
                                       Entered
                                             01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41
                                                               Main
                                                                 Exhibit
                                                                    Document
                                                                         B Pg 10Pg
                                                                                 of946
                                                                                     of
                                         45



                send Borders and Moore copies of the deal documents.

          65.   Days passed and Wright did not send Borders or Moore copies of any documents
                contemplating the sale of the right-of-way.

          66.   On April 9, 2018, Moore emailed Terrill a copy of the DMA Agreement. Borders
                also subsequently emailed Terrill a copy of the Longbranch Assignment on April
                9, 2018.

          67.   DMA received half of the payments made by Bigfoot in March 2018 and June
                2018, a total of $31,844.30. DMA never received its portion of Bigfoot’s
                September 2018 payment or any payment made thereafter.

          68.   On October 12, 2018, David Strolle—an attorney for Wright and KrisJenn—sent
                a letter to Bigfoot providing “formal notice” of an assignment that purportedly
                transferred 100% of Black Duck’s interest in the Bigfoot promissory note to
                KrisJenn.

          69.   The purported assignment (attached to the letter) states that the assignment is
                partial payment on a note dated August 14, 2017 for $4.1 million between
                KrisJenn as lender and Black Duck as borrower.

          70.   The Assignment further states KrisJenn had “foreclosed” on the note “and the
                collateral which includes [Black Duck’s] interest in the Express Gas Pipeline.”

          71.   Wright executed the assignment on behalf of KrisJenn and on behalf of Black
                Duck as “Sole Member/Manager.”

          72.   Wright did not provide Moore or DMA with notice of the assignment.

          73.   On December 4, 2018, Moore recorded the DMA Agreement in Angelina,
                Nacogdoches, Shelby, and Rusk Counties.

          74.   In December 2018, Wright terminated Black Duck and filed a certificate of
                termination with the Texas Secretary of State.

          75.   In an email sent to Borders and Moore on April 16, 2019, Wright stated “I can
                arbitrarily end yall’s 20%.” Wright also stated that if Borders and Moore did not
                reply to the email, “I will proceed to kill the 20% each of you own.”

          76.   In July 2019, Wright and KrisJenn claimed that any loan secured by the right-of-
                way was paid; they filed a release of lien in Rusk County that “acknowledge[d]
                it payment and release[d] the property from the lien.”

          77.   On November 11, 2019, Wright, KrisJenn, and KrisJenn’s series executed a
                Compromise Settlement Agreement with TCRG East Texas Pipeline 1, LLC.



                                                9
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 11Pg
                                                                                  of 10
                                                                                     46
                                       of 45



         78.    The Compromise Settlement Agreement states that TCRG accused Black Duck
                and Wright of “misrepresenting the [right-of-way] and failing to disclose
                Moore’s and Borders’ alleged interests in the [right-of-way].”

         79.    After executing the TCRG Compromise Settlement Agreement, Wright and
                KrisJenn borrowed $5.9 million from McLeod Oil, LLC.

         80.    In December 2019, KrisJenn Ranch, LLC–Pipeline ROW purchased the right-
                of-way from TCRG for $2.5 million.

         81.    The right-of-way is currently listed as additional collateral and “Mortgaged
                Property” under the McLeod loan agreement.

         82.    McLeod also currently holds an option to purchase the right-of-way for $6
                million.

         83.    On September 24, 2019, Bigfoot Energy Services LLC (Bigfoot) filed an
                interpleader action in Panola County, Texas asserting that Black Duck,
                KrisJenn, and DMA were making competing claims to payments that Bigfoot
                owed under a promissory note.

         84.    On September 30, 2019, the Panola Court granted Bigfoot’s request to tender
                payments into the court registry.

         85.    All payments made by Bigfoot on the promissory note since September 2019
                have been deposited into the Panola County court registry.

         86.    On December 10, 2020, Bigfoot paid off the promissory note.

         87.    Bigfoot has paid a total of $222,910.16 into the Panola County court registry
                since September 2019.

         88.    On October 13, 2020, this Court heard and granted DMA’s motion for partial
                summary judgment, which asked the Court to recognize DMA’s right to 50% of
                the payments Bigfoot made on the promissory note. DMA is entitled to at least
                $175,143.60 of the money in the court registry because that amount is the total
                of the payments that DMA would have received from the Bigfoot note payments
                from September 2018 to present.

         89.    SCMED has assigned all interests, claims, and causes of action related to the
                right-of-way to Moore.

         90.    The right-of-way, at the time of the Longbranch Assignment, was worth between
                $9.5 million (KrisJenn’s legal admission of market value) and $10.4 million
                (market value based on offer from a prospective purchaser and other market-
                value evidence from Longbranch and Darin Borders (who was a property owner



                                              10
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 12Pg
                                                                                  of 11
                                                                                     46
                                       of 45



                on the ROW) about the per-rod value of pipeline easements in the area in 2016).

         91.    Further, McLeod Oil LLC currently holds an option to acquire the right-of-way
                for an effective purchase price of $6 million, demonstrating that the actual value
                of the right-of-way is at least $6 million.

         92.    Longbranch’s and Moore’s equitable interests in the option to purchase the
                right-of-way were each worth between $2.25 million and $2.7 million after
                accounting for the cost to close on the right-of-way (($9.5 million to $10.4 minus
                $5 million option price, divided by two), and Longbranch’s legal interest was
                worth between $4.5 million and $5.5 million.

   II.   Claims Related to the Right-of-Way

         A.     Interpretation of the Longbranch Assignment
         93.    Longbranch’s net-profits interest was intended by Black Duck and Longbranch
                to run with the land and to bind Black Duck and Longbranch’s successors and
                assigns.

         94.    KrisJenn, as successor to the right-of-way and member of Black Duck, had notice
                of Longbranch’s net-profits interest. Additionally and alternatively, KrisJenn is
                an assignee of the right-of-way.

         95.    The phrase “pipe and related facilities commonly known as the P-21 or Express
                pipeline” encompasses the pipeline as well as the associated right-of-way.

         96.    The phrase “[Longbranch] shall be paid twenty percent (20%) (“Net Profits
                Share”) of the Net Profits from [Black Duck] or its successors and assigns”
                means that Black Duck and any subsequent owners of the right-of-way are
                required to pay Longbranch 20% of net-profits generated through operation, use,
                maintenance, or sale—including partial sales or conveyances—of the right-of-
                way.

         97.    “Net Profits” means the means the gross revenues that Black Duck and any
                subsequent owners of the right-of-way receive directly from the operation, use,
                maintenance, or sale (including partial sales or conveyances) of the right-of-way
                less the actual costs of goods and expenses associated with operation or sale of
                the same. The cost of purchasing the right-way is not a cost that is included in
                the net-profits calculation.

         B.     Interpretation of the Email Agreement and DMA Agreement
         98.    DMA’s net-profits interest was intended by Black Duck and Longbranch to run
                with the land.

         99.    KrisJenn, as successor to the right-of-way and member of Black Duck, had notice


                                                11
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 13Pg
                                                                                  of 12
                                                                                     46
                                       of 45



                of Longbranch’s net-profits interest. Additionally and alternatively, KrisJenn is
                an assignee of the right-of-way.

         100.   The terms “P-21” and “Express pipeline” mean the pipeline and the right-of-
                way that Longbranch had the option to purchase and that Black Duck ultimately
                purchased.

         101.   The phrase “No less than 20% Carried Interest in the P-21 Express Pipeline”
                means a 20% interest in the net-profits generated from use and sale of the
                pipeline and the related right-of-way.

         102.   The phrase “[DMA] shall be paid twenty percent (20%) (“Net Profits Share”)
                of the Net Profits from [Black Duck] or its successors and assigns” means that
                Black Duck and any subsequent owners of the right-of-way are required to pay
                DMA 20% of net-profits generated through operation, use, maintenance, or
                sale—including partial sales or conveyances—of the right-of-way.

         103.   “Net Profits” means the means the gross revenues that Black Duck and any
                subsequent owners of the right-of-way receive directly from the operation, use,
                maintenance, or sale (including partial sales or conveyances) of the right-of-way
                less the actual costs of goods and expenses associated with operation or sale of
                the same. The cost of purchasing the right-way is not a cost that is included in
                the net-profits calculation.

         C.     Valuation of the Right-of-Way
         104.   Debtors’ unamended schedules are admissions as to value. In re Rollings, 451
                Fed. App’x 340, 348 (5th Cir. 2011) (“Statements in bankruptcy schedules are
                executed under penalty of perjury and when offered against a debtor are eligible
                for treatment as judicial admissions.” (quotation omitted)). KrisJenn’s
                unamended schedules admit the value of the right-of-way is at least $9.5 million.

         105.   In light of the factual findings above, the value of the right-of-way is $10.4
                million.

         D.     Breach of Contract for the Longbranch Assignment
         106.   A valid contract, the Longbranch Assignment, whereby Longbranch agreed to
                assign Black Duck the right to purchase the right-of-way in exchange for a 20%
                net-profits interest in the right-of-way that attached and ran with the land.

         107.   Longbranch performed its obligations under the Longbranch assignment.

         108.   Wright, Black Duck, and KrisJenn breached the Longbranch Assignment by
                failing to pay or recognize Longbranch’s 20% net-profits interest.

         109.   Wright and Black Duck also breached the Longbranch Assignment by failing to


                                               12
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 14Pg
                                                                                  of 13
                                                                                     46
                                       of 45



                disclose the Longbranch Assignment to successors and assigns of Black Duck’s
                interest in the right-of-way and by claiming the Longbranch Assignment did not
                bind successors and assigns.

         110.   Wright, Black Duck, and KrisJenn breached the Longbranch Assignment by
                failing to “execute such other and additional legal instruments, consents,
                ratifications and other matters as may be reasonably required in order to
                effectuate the intent of [the Longbranch Assignment].”

         111.   Longbranch incurred $2.08 million in damages because of Wright’s, Black
                Duck’s, and KrisJenn’s breach of contract, calculated as the value of
                Longbranch’s 20% net-profits interest in the right-of-way, which is worth $10.4
                million.

         112.   Longbranch incurred costs and attorneys’ fees in litigating of Wright’s, Black
                Duck’s, and KrisJenn’s breach of contract.

         E.     Breach of Contract for the Email Agreement and DMA Agreement
         113.   Moore and DMA are parties in privity with respect to the Email Agreement and
                the DMA Agreement.

         114.   Additionally and alternatively, Moore and Wright intended DMA to benefit
                from the Email Agreement and the DMA Agreement.

         115.   Moore performed under the Email Agreement.

         116.   Wright signed the Email Agreement in his personal capacity, on behalf of Black
                Duck, and on behalf of KrisJenn.

         117.   Wright and his entities breached the Email Agreement by failing to grant DMA
                “[n]o less than 20% Carried Interest in the P-21 Express Pipeline” under the
                same terms and conditions as the Longbranch Assignment.

         118.   Wright and his entities breached the DMA Agreement by failing to pay or
                recognize DMA’s 20% net-profits interest.

         119.   Wright and Black Duck also breached the DMA Agreement by failing to disclose
                the DMA Agreement to successors and assigns of Black Duck’s interest in the
                right-of-way and by claiming the DMA Agreement did not bind successors and
                assigns.

         120.   Wright and his entities breached the DMA Agreement by failing to “execute
                such other and additional legal instruments, consents, ratifications and other
                matters as may be reasonably required in order to effectuate the intent of [the
                DMA Agreement].”



                                               13
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 15Pg
                                                                                  of 14
                                                                                     46
                                       of 45



         121.   Moore and DMA incurred $2.08 million in damages because of Wright’s, Black
                Duck’s, and KrisJenn’s breach of contract, calculated as the value of DMA’s
                20% net-profits interest in a right-of-way worth $10.4 million.

         122.   Moore and DMA incurred costs and attorneys’ fees in litigating of Wright’s,
                Black Duck’s, and KrisJenn’s breach of contract.

         F.     Breach of Fiduciary Duty
         123.   Wright owed fiduciary duties to Black Duck, including a duty of care, a duty of
                loyalty, a duty of disclosure, and a duty to refrain from self-dealing.

         124.   Wright owed fiduciary duties to DMA in connection with its role as custodian
                and agent for payment of DMA’s net-profits interests.

         125.   Wright owed fiduciary duties to Moore and/or SCMED, including a duty of
                care, a duty of loyalty, a duty of disclosure, and a duty to refrain from self-dealing
                in connection with Black Duck.

         126.   Wright breached fiduciary duties owed to DMA by failing to convey to DMA
                20% of the net profits resulting from the sale of the right-of-way to TCRG and
                by using one of his entities (KrisJenn) to conduct a sham foreclosure on Black
                Duck’s remaining interest in the right-of-way.

         127.   Wright took out an unauthorized loan on behalf of Black Duck without informing
                Moore.

         128.   Wright failed to disclose the potential deal with Terrill prior to Moore’s exit
                from Black Duck.

         129.   Wright made false promises to Moore to convince Moore to withdraw from
                Black Duck.

         130.   Wright breached fiduciary duties owed to Black Duck and Moore/SCMED
                through the conduct outlined above.

         131.   Wright and KrisJenn benefited from the breaches of fiduciary duty described
                above.

         132.   DMA’s damages were proximately caused by the breaches of fiduciary duty
                described above.

         133.   Moore’s damages were proximately caused by the breaches of fiduciary duty
                described above.

         134.   Moore and DMA incurred $2.28 million in damages because of Black Duck’s
                breaches of fiduciary duty. These damages are calculated as the value of Moore’s


                                                 14
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 16Pg
                                                                                  of 15
                                                                                     46
                                       of 45



                50% interest in the right-of-way held by Black Duck. Black Duck held an 80%
                interest in the right-of-way (after accounting for Longbranch’s 20% net-profits
                interest), and the value of that interest is calculated from the market value of the
                right-of-way at the time of the breach ($10.4m) less the value of the capital
                contribution used to purchase the right-of-way ($4.7 m).

         135.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of Moore
                and DMA’s interest in the right-of-way resulting from Wright’s breaches of
                fiduciary duty. DMA and Moore seek to disgorge Wright’s interest in the right-
                of-way and/or impose a constructive trust on that interest.

         G.     Knowing Participation in Breach of Fiduciary Duty
         136.   KrisJenn knew that Wright owed fiduciary duties to Black Duck.

         137.   KrisJenn knew that Wright owed fiduciary duties to DMA.

         138.   KrisJenn knew that Wright owed fiduciary duties to Moore.

         139.   Black Duck was controlled by Wright.

         140.   KrisJenn is controlled by Wright.

         141.   Wright used his entities to carry out his breaches of fiduciary duty.

         142.   Wright’s entities were knowing participants in his breaches of fiduciary duty.

         143.   Moore and DMA incurred $$2.28 million in damages because of KrisJenn’s
                participation in Wright’s breaches of fiduciary duty. These damages are
                calculated as the value of Moore’s 50% interest in the right-of-way held by Black
                Duck. Black Duck only held an 80% interest in the right-of-way (after accounting
                for Longbranch’s 20% net-profits interest), and the value of that interest is equal
                to the market value of the right-of-way at the time of the breach ($10.4m) less
                the value of the capital contributions ($4.7m) used to acquire the right-of-way.

         144.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of Moore
                and DMA’s interest in the right-of-way resulting from Wright’s breaches of
                fiduciary duty. DMA and Moore seek to disgorge Wright’s interest in the right-
                of-way and/or impose a constructive trust on that interest.

         H.     Fraud/Fraudulent Inducement
         145.   Wright made material misrepresentations to Moore and Longbranch to convince
                them to include him on the right-of-way deal.

         146.   Wright represented he had the financial wherewithal to purchase and hold the
                right-of-way until a suitable buyer came along.



                                                15
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 17Pg
                                                                                  of 16
                                                                                     46
                                       of 45



         147.   Wright represented his contributions would take the form of a capital
                contribution to Black Duck.

         148.   Wright represented that his funding for acquisition of the right-of-way would be
                consideration for his inclusion in the deal.

         149.   Wright’s representations were false.

         150.   Wright’s representations were material.

         151.   Moore and Longbranch would not have included Wright in the deal except for
                Wright’s misrepresentations.

         152.   Longbranch would not have transferred the Purchase Agreement to Black Duck
                except for Wright’s misrepresentations.

         153.   Wright knew the representations were false.

         154.   Wright made the misrepresentations recklessly as a positive assertion and
                without knowledge or regard for their truth or falsity.

         155.   Wright made the misrepresentations with the intent that Moore and Longbranch
                act and rely upon them.

         156.   Moore and Longbranch acted and relied on Wright’s misrepresentations when
                they agreed to have Longbranch assign the Purchase Agreement to Black Duck.

         157.   Moore and Longbranch suffered injury because of their reliance, including loss
                of their right to purchase the right-of-way and loss of control over the right-of-
                way project.

         158.   Longbranch incurred $2.7 million in damages because of Wright’s fraud,
                representing the value of Longbranch’s 50% interest in the right-of-way prior to
                Wright’s involvement and calculated as 50% of: the market value of the right-of-
                way ($10.4m) less the cost ($5m) of initially acquiring the right-of-way.

         159.   Moore incurred $2.7 million in damages because of Wright’s fraud, representing
                the value of Moore’s 50% interest in the right-of-way prior to Wright’s
                involvement and calculated as 50% of: the market value of the right-of-way
                ($10.4m) less the cost ($5m) of initially acquiring the right-of-way.

         160.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of
                Longbranch, Moore, and DMA’s interests in the right-of-way resulting from
                Wright’s breaches of fiduciary duty. Longbranch, DMA, and Moore seek to
                disgorge Wright’s interest in the right-of-way and/or impose a constructive trust
                on that interest.



                                                16
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 18Pg
                                                                                  of 17
                                                                                     46
                                       of 45



         I.     Fraud (in the alternative)
         161.   Black Duck represented to Longbranch that Longbranch would receive a 20%
                net-profits interest in the right-of-way, that the interest attaches and runs with
                the land, that the interest is binding on Black Duck’s successors and assigns, and
                that Black Duck would bind its successors and assigns to this interest.

         162.   Wright represented to Longbranch that Longbranch would receive a 20% net-
                profits interest in the right-of-way, that the interest attaches and runs with the
                land, that the interest is binding on Black Duck’s successors and assigns, and
                that Black Duck would bind its successors and assigns to this interest.

         163.   Wright and Black Duck’s representations to Longbranch were material and false
                statements of fact.

         164.   Wright and Black Duck’s representations to Longbranch were false promises of
                future performance.

         165.   Wright and Black Duck knew the representations were false and intended
                Longbranch to rely on those representations and omissions.

         166.   Longbranch justifiably relied on Wright and Black Duck’s representations.

         167.   Longbranch’s reliance was reasonable and substantial.

         168.   Wright knew or reasonably should have known that Longbranch would rely on
                his promises.

         169.   Black Duck represented to Moore and DMA that DMA would receive a 20% net-
                profits interest in the right-of-way, that the interest attaches and runs with the
                land, that the interest is binding on Black Duck’s successors and assigns, and
                that Black Duck would bind its successors and assigns to such interest.

         170.   Wright represented to Moore and DMA that DMA would receive a 20% net-
                profits interest in the right-of-way, that the interest attaches and runs with the
                land, that the interest is binding on Black Duck’s successors and assigns, and
                that Black Duck would bind its successors and assigns to such interest.

         171.   Wright and Black Duck’s representations to Moore/SCMED and DMA were
                material and false statements of fact.

         172.   Wright and Black Duck’s representations to Moore/SCMED and DMA were
                false promises of future performance.

         173.   Wright indebted Black Duck and encumbered the right-of-way without
                consulting with Moore.



                                                17
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 19Pg
                                                                                  of 18
                                                                                     46
                                       of 45



         174.   Wright failed to disclose the terms of the alleged loan from KrisJenn to Black
                Duck to Moore.

         175.   Wright failed to obtain proper authorization for the alleged loan in accordance
                with Black Duck’s governing documents.

         176.   Wright fraudulently executed the alleged loan documents more than five months
                after the purported loan transaction.

         177.   Wright and Black Duck committed fraud by nondisclosure by failing to inform
                Moore of the potential deal with Terrill, prior to Moore’s exit from Black Duck.

         178.   Wright and Black Duck knew the representations identified above were false and
                intended Moore/SCMED and DMA to rely on those representations and
                omissions.

         179.   Moore and DMA justifiably relied on Wright and Black Duck’s false
                representations when Moore resigned from Black Duck and relinquished his
                membership stake in Black Duck.

         180.   Moore and DMA’s reliance was reasonable and substantial.

         181.   Wright and Black Duck knew or reasonably should have known that Moore and
                DMA would rely on their promises and representations.

         182.   Wright committed fraud by using his control over Black Duck and KrisJenn to
                effect a sham foreclosure on Black Duck’s remaining assets, including Black
                Duck’s 16% carried interest under the TCRG deal.

         183.   Longbranch incurred $2.08 million in damages because of Wright’s fraud,
                calculated as the value of Longbranch’s 20% net-profits interest in the right-of-
                way, which is worth $10.4 million.

         184.   DMA and Moore incurred $2.28 million in damages because of Wright’s fraud,
                representing the value of Moore’s 50% interest in Black Duck’s ownership of the
                right-of-way and calculated as 40% of the market value of the right-of-way
                ($10.4m) less the value of the capital contribution used to purchase the right-of-
                way ($4.7 m).

         185.   Wright, Black Duck, and KrisJenn received a wrongful gain consisting of
                Longbranch, Moore, and DMA’s interests in the right-of-way from Wright’s
                breaches of fiduciary duty. Longbranch, DMA, and Moore seek to disgorge
                Wright’s interest in the right-of-way and/or impose a constructive trust on that
                interest.




                                                18
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 20Pg
                                                                                  of 19
                                                                                     46
                                       of 45



         J.     Joint Liability of Wright and KrisJenn
         186.   Wright used Black Duck and KrisJenn to perpetrate an actual fraud on Moore,
                DMA, and Longbranch, for Wright’s direct personal benefit.

         187.   Wright took actions through Black Duck and KrisJenn with dishonesty of
                purpose and intent to deceive:

                        Wright used Black Duck to make a fraudulent transfer to
                         KrisJenn.

                        KrisJenn is an insider with respect to Black Duck.

                        Wright concealed the transfer.

                        Wright was threatened with a suit before the transfer.

                        Wright effectively transferred substantially all the assets of Black
                         Duck to KrisJenn.

                        Black Duck became insolvent after the transfer.

                        Wright retained possession or control of the right-of-way (or
                         other property) after the transfer.

                        Black Duck transferred its essential assets to a lienor (KrisJenn)
                         that is an insider of the debtor.

         188.   KrisJenn failed to keep adequate books and records and commingled funds
                between its series. See Resp. Mot. Sever [#28] at 4 (stating that KrisJenn and its
                series “have not maintained records for each particular series account” and
                “[a]ll of the KrisJenn money has been commingled).

         189.   KrisJenn and Black Duck are the alter egos of Wright, and holding only Black
                Duck or KrisJenn liable would result in injustice because:

                        Wright exercised substantial control over Black Duck and
                         KrisJenn.

                        Black Duck and KrisJenn disregarded multiple, substantial
                         corporate formalities and failed to keep adequate books and
                         records.

                        Wright exercised control over KrisJenn and Black Duck for his
                         own personal benefit.




                                                19
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 21Pg
                                                                                  of 20
                                                                                     46
                                       of 45



         K.     Tortious Interference with Contract
         190.   Wright intentionally interfered with the DMA Agreement.

         191.   Wright intentionally interfered with the Email Agreement.

         192.   Wright intentionally interfered with the Longbranch Assignment.

         193.   Black Duck intentionally interfered with the Email Agreement.

         194.   KrisJenn intentionally interfered with the DMA Agreement.

         195.   KrisJenn intentionally interfered with the Email Agreement.

         196.   KrisJenn intentionally interfered with the Longbranch Assignment.

         197.   DMA was proximately injured because of Wright’s interference.

         198.   Moore was proximately injured because of Wright’s interference.

         199.   Moore was proximately injured because of Black Duck’s interference.

         200.   Longbranch was proximately injured because of Wright’s interference.

         201.   DMA was proximately injured because of KrisJenn’s interference.

         202.   Moore was proximately injured because of KrisJenn’s interference.

         203.   Longbranch was proximately injured because of KrisJenn’s interference.

         204.   Longbranch incurred $2.08 million in damages because of Wright’s, Black
                Duck’s, and KrisJenn’s breach of contract, calculated as the value of
                Longbranch’s 20% net-profits interest in the right-of-way, which is worth $10.4
                million.

         205.   DMA and Moore incurred $2.08 million in damages because of Wright’s, Black
                Duck’s, and KrisJenn’s breach of contract, calculated as the value of DMA’s
                20% net-profits interest in the right-of-way, which is worth $10.4 million.

         L.     Promissory Estoppel
         206.   Wright promised (on behalf of himself and Black Duck) that Moore’s entity
                would receive a 20% net-profits interest in the right-of-way that would attach and
                run with the land and bind Black Duck’s successors and assigns.

         207.   Moore relied on Wright’s promises by resigning from Black Duck and
                relinquishing his stake in Black Duck.

         208.   Moore’s reliance was reasonable and substantial.


                                               20
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 22Pg
                                                                                  of 21
                                                                                     46
                                       of 45



         209.   Injustice to Moore can be avoided only if Wright’s promises are enforced.

         210.   Moore’s reliance resulted in injury to Moore, including the loss of his 50%
                ownership stake in Black Duck and its assets.

         M.     Money Had and Received
         211.   Wright and/or Krisjenn received net profits—as defined in the Longbranch
                Assignment and DMA Agreement—of $2.5 million from the sale of the right-of-
                way to TCRG.

         212.   20% of the net profits received by Wright and/or KrisJenn ($500,000) belong in
                equity and good conscience to Longbranch.

         213.   20% of the net profits received by Wright and/or KrisJenn ($500,000) belong in
                equity and good conscience to DMA.

         N.     Unjust Enrichment
         214.   Wright, Black Duck, and KrisJenn were unjustly enriched at Moore, DMA, and
                Longbranch’s expense.

         215.   Wright’s, Black Duck’s, and KrisJenn’s enrichment consists of their wrongful
                gain of the value of DMA and Moore’s interests in the right-of-way as well as
                KrisJenn’s receipt of up to $6,000,000 from McLeod in connection with the
                right-of-way.

         O.     Civil Conspiracy
         216.   Black Duck, KrisJenn, and Wright reached a meeting of minds and intentionally
                conspired to defraud Moore and DMA.

         217.   Moore and DMA incurred $2.7 million in damages proximately caused by Black
                Duck, KrisJenn, and Wright’s unlawful acts, representing the value of Moore’s
                50% interest in the right-of-way prior to Wright’s involvement and calculated as
                50% of: the market value of the right-of-way ($10.4m) less the cost ($5m) of
                initially acquiring the right-of-way

         P.     Nondischargeability
         218.   Wright used KrisJenn to defraud Moore and DMA of their net-profits interest
                and to sell the right-of-way in disregard of that interest.

         219.   KrisJenn (via Wright) used false presentations, false representations, and actual
                fraud to obtain Moore/SCMED’s membership interest in Black Duck and obtain
                or ignore DMA’s 20% net-profits interest.

         220.   KrisJenn (via Wright) committed fraud or defalcation while acting in a fiduciary
                capacity.


                                               21
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 23Pg
                                                                                  of 22
                                                                                     46
                                       of 45



          Q.     Exemplary Damages
          221.   DMA, Moore, and Longbranch’s injuries resulted from Wright’s gross
                 negligence, malice, or actual fraud.

   III.   Claims Related to the Bigfoot Note Payments

          A.     Interpretation of the Harris SWD Agreement

          222.   On August 14, 2020, DMA filed a Motion for Partial Summary Judgment in
                 adversary proceeding number 20-05027, asking this Court to recognize DMA’s
                 right to 50% of the payments Bigfoot made on the promissory note.

          223.   On October 13, 2020, this Court heard and granted DMA’s Motion for Partial
                 Summary Judgment. The Court found that DMA had a “right to payments of
                 50% under the note.”

          B.     Breach of Contract

          224.   Wright executed the Email Agreement in his personal capacity, on behalf of
                 Black Duck and on behalf of KrisJenn.

          225.   Moore performed under the Email Agreement by resigning from Black Duck and
                 relinquishing his 50% membership interest in Black Duck held through SCMED.

          226.   Wright, Black Duck, and KrisJenn breached the Harris SWD Agreement by
                 failing to pay DMA 50% of the Bigfoot note payments within three business days
                 of the funds becoming available.

          227.   KrisJenn was an assignee of the obligation to pay DMA its portion of the Bigfoot
                 note payments and Black Duck’s 50% interest in the Bigfoot note.

          228.   DMA incurred $175,143.60 in damages because of Wright’s, Black Duck’s, and
                 KrisJenn’s breaches.

          229.   DMA incurred attorneys’ fees and costs in litigating Wright’s, Black Duck’s,
                 and KrisJenn’s breaches.

          C.     Conversion

          230.   DMA had a right to immediate possession of 50% of the Bigfoot note payments
                 under the Email Agreement and Harris SWD Agreement.

          231.   Half of the proceeds from the note payments are DMA’s property.

          232.   Wright wrongfully exercised dominion and control over DMA’s half of Bigfoot’s
                 September 2018, December 2018, March 2019, and June 2019 note payments—



                                                22
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 24Pg
                                                                                  of 23
                                                                                     46
                                       of 45



                a total of $63,688.58—in a manner inconsistent with DMA’s rights.

         233.   Black Duck wrongfully exercised dominion and control over DMA’s half of the
                note payments, in a manner inconsistent with DMA’s rights.

         234.   KrisJenn wrongfully exercised dominion and control over DMA’s half of the
                note payments, in a manner inconsistent with DMA’s rights.

         235.   Wright, Black Duck, and KrisJenn refused to return DMA’s property on
                demand, amounting to a clear repudiation of DMA’s rights.

         236.   And, in any case, a demand would have been useless.

         237.   DMA was injured by Wright, Black Duck, and KrisJenn’s refusal to return the
                converted property.

         238.   DMA incurred $70,000 in damages because of the conversion, an amount which
                includes compensation for loss of use of the converted property and loss of
                profits.

         D.     Money Had and Received

         239.   Wright or KrisJenn hold $63,688.58 in proceeds from the Bigfoot note which in
                equity and good conscience belong to DMA.

         E.     Breach of Fiduciary Duty

         240.   Black Duck and Wright had a fiduciary relationship with DMA, as custodians
                and agents for payments of DMA’s portion of the Bigfoot note payments.

         241.   Black Duck and Wright breached fiduciary duties owed to DMA by failing to
                convey the 50% of the Bigfoot note payments to DMA or explain the failure to
                convey.

         242.   Wright and KrisJenn benefited through these breaches of fiduciary duty.

         243.   DMA was damaged by these breaches of fiduciary duty.

         244.   DMA incurred $63,688.58 in damages because of the breach.

         F.     Unjust Enrichment

         245.   Wright and KrisJenn were unjustly enriched by $63,688.58 at DMA’s expense
                through their retention of the Bigfoot note payments.




                                              23
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 25Pg
                                                                                  of 24
                                                                                     46
                                       of 45



   IV.   Affirmative Defenses to KrisJenn’s Tortious-Interference Claim

         246.   DMA, Moore, and Longbranch were justified in informing TCRG that their net-
                profits interests attach and run with the land, because their net-profits interests
                attach and run with the Land.

         247.   DMA, Moore, and Longbranch had, at a minimum, a good-faith claim to a
                colorable legal right when they informed TCRG that the Longbranch
                Assignment and DMA Agreement created net-profits interests that attach and
                run with the land.

         248.   DMA, Moore, and Longbranch were privileged to provide TCRG with copies of
                the Longbranch Assignment and DMA Agreement.

         249.   Because TCRG received copies of the Longbranch Assignment and DMA
                Agreement, TCRG was able to form its own assessment of whether the net-
                profits interests created by those agreements attach and run with the land, and
                in that context, any related discussions with Moore and/or Borders cannot
                constitute a proximate cause of KrisJenn’s alleged damages.

         250.   Equity and good conscience do not allow KrisJenn to recover on its claim for
                tortious interference given Wright and KrisJenn’s inequitable conduct and
                fraudulent actions.

                                  CONCLUSIONS OF LAW

   I.    Claims Related to the Right-of-Way

         A.     Declaration Interpreting the Parties’ Agreements

         1.     28 U.S.C. §2201 allows federal courts to declare the rights and legal relations of
                any interested party seeking such declaration, regardless of whether further
                relief is sought.

         2.     Under Texas law, courts must interpret unambiguous contracts as a matter of
                law. Cedyco Corp. v. PetroQuest Energy, LLC, 497 F.3d 485, 490 (5th Cir. 2007).

         3.     When words used in a contract are only subject to one reasonable interpretation,
                then the contract is unambiguous and there cannot be a genuine factual dispute
                concerning the contract’s meaning. Gonzalez v. Denning, 394 F.3d 388, 392 (5th
                Cir. 2004).

         4.     The goal of contract interpretation is “to ascertain the parties’ true intent as
                expressed by the plain language they used.” Great Am. Ins. Co. v. Primo, 512
                S.W.3d 890, 893 (Tex. 2017); see also Gonzalez, 394 F.3d 392.



                                                24
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 26Pg
                                                                                  of 25
                                                                                     46
                                       of 45



         5.     Courts must “give effect to all the provisions of the contract so that none will be
                rendered meaningless.” Kern v. Sitel Corp., 517 F.3d 306, 309 (5th Cir. 2008)
                (emphasis in original).

         6.     The Email Agreement and DMA Agreement incorporate each other by
                reference and form one contract. See In re 24R, Inc., 324 S.W.3d 564, 567 (Tex.
                2010) (“Documents incorporated into a contract by reference become part of
                that contract.”).

         7.     The Longbranch Assignment, Email Agreement and DMA Agreement
                incorporate the Purchase Agreement’s definition of “P-21” and “Express
                pipeline”, which encompasses the pipeline as well as the related right-of-way.

         8.     The phrase “[Black Duck’s] obligation to pay the Net Profits Share shall attach
                and run with the P-21 or Express pipeline and [Black Duck] binds its successors
                and assigns to payment of the Net Profits Share” is unambiguous and requires
                all subsequent owners and purchasers of the right-of-way to recognize and pay
                Longbranch and DMA’s net-profits interest.

         9.     Longbranch’s 20% net-profits attaches and runs with the land and binds Black
                Duck’s successors and assigns.

         10.    DMA’s 20% net-profits interest attaches and runs with the land and binds Black
                Duck’s successors and assigns.

         11.    A covenant that “runs with the land” binds the parties as well as their successors
                and assigns. See, e.g., Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d
                632, 635 (Tex. 1987) (stating that where a contact “evidences the intent of the
                original parties that the covenant run with the land” then the covenant
                “specifically binds the parties, their successors and assigns”); Montfort v. Trek
                Res., Inc., 198 S.W.3d 344, 355 (Tex. App.—Eastland 2006, no pet.)
                (“Covenants that run with the land bind the heirs and assigns of the covenanting
                parties[.]”); see also Howard R. Williams, Restrictions on the Use of Land:
                Covenants Running with the Land at Law, 27 TEX. L. REV. 419, 423 (1949)
                (discussing the development of the doctrine of covenants “running with land”
                to bind both assignees of lessors and lessees in the Tudor period).

         12.    Net-profits interests in real property are property interests running with the
                land, not merely personal covenants. In re Houston Bluebonnet, L.L.C., No. 16-
                34850, 2020 WL 930111, at *11 (Bankr. S.D. Tex. Feb. 21, 2020) (“A net profits
                interest in oil and gas properties is a real property interest.”); T-Vestco Litt-Vada
                v. Lu-Cal One Oil Co., 651 S.W.2d 284, 292 (Tex. App.—Austin 1983, writ ref’d
                n.r.e.) (concluding that a net-profits interest was an interest in land); Parker v.
                Petro–Lewis Corp., 663 S.W.2d 905 (Tex. App.—San Antonio 1983, no writ)
                (treating net-profits interest as an interest in land); see also 2 Williams & Meyers,
                OIL AND GAS LAW §424 (2018) (explaining that net-profits interests are


                                                 25
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 27Pg
                                                                                  of 26
                                                                                     46
                                       of 45



                   “fractional interests in oil and gas property”);2 Lowe, John, OIL AND GAS LAW
                   IN A NUTSHELL 51 (6th ed. 2014) (“A net-profits interest is another oil and gas
                   interest closely related to a royalty interest,” which is a nonpossessory interest
                   in real property).

           13.     Because a pipeline right-of-way is itself a property interest under Texas law,3 net-
                   profits interests in the right-of-way are “fractional interests” in real property
                   that run with the land and are binding on successive owners of the right-of-way.

           14.     Longbranch and DMA’s net-profits interests constitute real covenants because
                   they (1) touch and concern the land; (2) relate to a thing in existence or
                   specifically binds the parties and their assigns; (3) were intended by the original
                   parties to run with the land; and (4) the successor to the burden had notice of
                   the interests. Fort Worth 4th St. Partners, L.P. v. Chesapeake Energy Corp., 882
                   F.3d 574, 577 (5th Cir. 2018).

                   Touch and Concern the Land

           15.     Longbranch and DMA’s net-profits interests affect the value of the right-of-way
                   and render the right-of-way owner’s interest in the land less valuable. See In re
                   Energytec, Inc., 739 F.3d 215, 224 (5th Cir. 2013) (holding that interest in
                   transportation fees from the use of a pipeline touches and concerns land).

           16.     Longbranch and DMA’s net-profits interests also increase Longbranch and
                   DMA’s legal relation to the land and correspondingly lessen Black Duck’s legal
                   relations to it, rendering Black Duck’s interest less valuable by the promises
                   made to Longbranch and DMA. Westland, 637 S.W.2d at 911.

                   Relate to a Thing in Existence, or Specifically Bind the Parties and Assigns

           17.     The right-of-way was in existence when the Longbranch Assignment, Email
                   Agreement, and DMA Agreement were executed.

           18.     The Longbranch Assignment and DMA Agreement expressly bind Black Duck

       2
         2 Williams & Meyers, Oil and Gas Law §424.1 (2014) also provides: “There is some indication in
   early cases, at least by way of dictum, that the [net profits] interest is a mere contract interest. We
   believe, however, that a net profits interest should be treated in much the same manner as an overriding
   royalty and that it should be classified as an interest in land.” (footnotes omitted).

       3
         See, e.g., Ohio Dev., LLC v. Tapatio Springs Homeowners Ass’n, 04-18-00523-CV, 2019 WL 6333474,
   at *2 (Tex. App.—San Antonio Nov. 27, 2019, no pet. h.) (“[A]n easement is a nonpossessory interest
   that authorizes its holder to use the property for only particular purposes.”); Keown v. Meriwether, 371
   S.W.2d 56, 57 (Tex. Civ. App.—Beaumont 1963, writ ref’d n.r.e.) (finding the statute of limitations for
   actions affecting real property applied to action to enjoin landowner from obstructing right-of-way); Big
   Sandy Lumber Co. v. Kuteman, 41 S.W. 172, 172 (Tex. Civ. App. 1897, no writ) (holding that “the right
   of way was real property”).


                                                      26
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 28Pg
                                                                                  of 27
                                                                                     46
                                       of 45



                and its assigns.

                Intended to Run with the Land

         19.    Courts judge intent by first looking to “the text of the instrument itself to
                determine if there is language expressly stating that the covenant binds
                successors.” Chesapeake Energy Corp., 882 F.3d at 578.

         20.    The plain language of the Longbranch Assignment, Email Agreement, and the
                DMA Agreement makes clear that the parties intended the net-profits interests
                to attach and run with the land.

         21.    The terms used— “attach and run” and “binding upon . . . successors and
                assigns”—are the paradigmatic way to create a covenant that runs with the land.
                See MPH Prod. Co., Inc. v. Smith, 06-11-00085-CV, 2012 WL 1813467, at *5 (Tex.
                App.—Texarkana May 18, 2012, no pet.) (collecting cases and examining first
                whether a contract used terminology such as “run with the land” or bound
                “successors and assigns”).

                Successor to the Burden Had Notice

         22.    KrisJenn had notice of the net-profits interests, because (1) Wright (the manager
                of KrisJenn) was personally involved in executing the Longbranch Assignment,
                Email Agreement, and DMA Agreement; (2) KrisJenn was a member of Black
                Duck when the Longbranch Assignment, Email Agreement, and DMA
                Agreement were executed; and (3) KrisJenn purchased the right-of-way from
                TCRG after lawsuits seeking to interpret the Longbranch Assignment, Email
                Agreement, and DMA Agreement had been filed.

         23.    McLeod also had actual or constructive notice of the interests because (1) DMA
                and Longbranch recorded their interests prior to any loan from McLeod to
                Wright or KrisJenn; and (2) the Option Agreement between KrisJenn and
                McLeod expressly references the settlement agreement with TCRG and the
                litigation between the parties in state court.

                Other Matters

         24.    To the extent privity of estate is required, vertical privity exists between Black
                Duck and KrisJenn, and Longbranch and DMA are the original parties to the
                Longbranch Assignment, Email Agreement, and DMA Agreement.

         25.    To the extent privity of estate is required, vertical privity is sufficient to establish
                privity of estate. See Inwood N. Homeowners’ Ass’n, Inc. v. Harris, 736 S.W.2d




                                                  27
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 29Pg
                                                                                  of 28
                                                                                     46
                                       of 45



                   632, 635 (Tex. 1987) (only looking to whether vertical privity was established). 4

           26.     To the extent horizontal privity is required, both the Longbranch Assignment
                   and DMA Agreement were recorded before KrisJenn and the McLeods took
                   their interests in the right-of-way, eliminating the need for the horizontal privity
                   requirement altogether. See Energytec, 739 F.3d at 223 (concluding that recording
                   satisfies “the Restatement’s perception of the rational for the privity
                   requirement”).]

           27.     Further, horizontal privity existed between Longbranch and Black Duck when
                   the Longbranch Assignment was executed. Longbranch’s option to purchase the
                   right-of-way was a property interest. Hitchcock Properties, Inc. v. Levering, 776
                   S.W.2d 236, 238 (Tex. App.—Houston [1st Dist.] 1989, writ denied) (“Given
                   the nature of an option’s relation to and limitation over the land optioned, it is
                   no less logically included in the definition of an ‘interest’ in land, than is, for
                   example, an easement, or royalty interest, or a contingent future interest.”). In
                   assigning Black Duck the option to purchase the right-of-way, Longbranch
                   reserved a 20% net-profit interest in that right-of-way. Black Duck subsequently
                   purchased the right-of-way, and Borders recorded Longbranch’s interest.

           28.     Black Duck’s conveyance of a 20% interest to Longbranch is valid even though
                   Black Duck acquired title to the right-of-way after it purported to convey the 20%
                   interest. See Burns v. Goodrich, 392 S.W.2d 689, 691 (Tex. 1965) (“When one
                   assumes, by his deed, to convey a title, and by any form of assurance obligates
                   himself to protect the grantee in the enjoyment of that which the deed purports
                   to give him, he will not be suffered afterwards to acquire or assert a title, and turn
                   his grantee over to a suit upon his covenants. . . . [R]edress is to deny [the
                   grantee] the liberty of setting up his after-acquired title as against his previous
                   conveyance.” (quoting Duhig v. Peavy-Moore Lumber Co., 144 S.W.2d 878, 508


       4
         The principle of horizontal privity has been “explicitly rejected” by the Restatement of the Law of
   Property and only a minority of cases require horizontal privity. Energytec, 739 F.3d at 222. In its most
   recent case on the requirements for real covenants, the Texas Supreme Court found a covenant to run
   with land based on vertical privity even through horizontal privity was not established. See Inwood, 736
   S.W.2d at 633-635 (finding privity was satisfied even though the covenant was created in a declaration
   and not as part of any transfer of interest). Subsequent Texas cases have likewise recognized covenants
   can run with the land even when they are created without any conveyance. See, e.g., Harris County Flood
   Control Dist. v. Glenbrook Patiohome Owners Ass’n, 933 S.W.2d 570, 574 (Tex. App.—Houston [1st Dist.]
   1996, writ denied) (covenants in declaration); Fallis v. River Mountain Ranch Prop. Owners Ass’n, Inc.,
   04-09-00256-CV, 2010 WL 2679997, at *9 (Tex. App.—San Antonio July 7, 2010, no pet.) (covenants
   in declaration); see also Jason S. Brookner, Philip B. Jordan, Lydia R. Webb, Ethan M. Wood, This Land
   Is Your Land, This Land Is My Land: Farmout Agreements in Bankruptcy, 13 TEX. J. OIL GAS & ENERGY
   L. 23, 43 (2018) (opining that horizontal privity is not a requirement under Texas law for a covenant to
   run with land because “the Texas Supreme Court has never addressed horizontal privity and has found
   covenants that fail the horizontal privity test to be covenants running with the land”).


                                                      28
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 30Pg
                                                                                  of 29
                                                                                     46
                                       of 45



                (1940)).

         29.    Horizontal privity existed between Black Duck and Moore/SCMED when the
                DMA Agreement was executed. Black Duck owned the right-of-way (minus the
                20% net-profit interest it had granted to Longbranch) when it agreed DMA
                would have a 20% net-profits interest in the right-of-way going forward.
                Moore—as a 50% owner of Black Duck through SCMED—owned 50% of Black
                Duck’s interest in the right-of-way. In exchange for SCMED transferring
                ownership of both Black Duck and its assets to KrisJenn Ranch, Moore retained
                (through DMA) a 20% net-profits interest in the right-of-way.

         30.    Longbranch, DMA, and Moore are entitled to recover attorneys’ fees and costs
                incurred in pursuing this claim because state law provides for such fees and costs
                in connection with their related claim for breach of contract. See TEX. CIV. PRAC.
                & REM. CODE §38.001.

         B.     Joint Liability of Wright and KrisJenn

         31.    Under Texas law, members of a limited liability company may be liable for the
                company’s contractual obligations when the company is used to perpetrate an
                “actual fraud” on the plaintiff for the direct benefit of the defendant.” T EX.
                BUS. ORG. CODE §21.223; see also Spring Street Partners–IV, LP v. Lam, 730 F.3d
                427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
                Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
                dism’d)); Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

         32.    Section 21.223 applies to domestic corporations as well as limited liability
                companies and foreign companies. See TEX. BUS. ORG. CODE §101.002(a); id.
                §9.203.

         33.    For purposes of piercing the veil of a company or corporation to hold a member
                or shareholder liable, actual fraud is defined as conduct “‘involv[ing] dishonesty
                of purpose or intent to deceive.’” Spring Street Partners–IV, LP v. Lam, 730 F.3d
                427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
                Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
                dism’d)); see also Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

         34.    Wright used Black Duck as an alter ego of KrisJenn after Moore withdrew from
                Black Duck.

         35.    KrisJenn is liable for fraudulent actions taken by Black Duck at Wright’s
                direction.

         36.    Because KrisJenn failed to keep adequate books and records and commingled
                funds between its series, KrisJenn has failed to meet the prerequisites for the
                series form. See TEX. BUS. ORG. CODE §101.602(b); see also Resp. Mot. Sever


                                                29
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 31Pg
                                                                                  of 30
                                                                                     46
                                       of 45



                [#328] at 4 (conceding that KrisJenn and its series have not met the series
                requirements imposed by §101.602).

         37.    KrisJenn Ranch, LLC and its series are jointly liable for all debts incurred by
                KrisJenn Ranch, LLC or any of its series.

         38.    Wright is personally liable for fraudulent actions taken by Black Duck.

         39.    KrisJenn is an alter ego of Wright such that the corporate veil between Wright
                and KrisJenn should be disregarded.

         40.    KrisJenn is liable for fraudulent actions taken by Wright.

         C.     Breach of Contract

         41.    To prevail on a breach-of-contract claim, a plaintiff must establish (1) a valid
                contract existed; (2) the plaintiff performed or tendered performance; (3) the
                defendant breached the contract; and (4) the plaintiff sustained damages
                because of the breach. WC 1899 McKinney Ave., LLC v. STK Dallas, LLC, 380
                F. Supp. 3d 595, 601 (W.D. Tex. 2019).

         42.    In light of the factual findings above, Longbranch prevails on its claim for breach
                of the Longbranch Assignment and is entitled to recover $2.080 million in
                damages from Wright and/or KrisJenn.

         43.    In light of the factual findings above, DMA and Moore prevail on their claim for
                breach of the Email Agreement and the corresponding DMA Agreement and are
                entitled to recover $2.08 million in damages from Wright and/or KrisJenn.

         44.    In light of the factual findings above, Longbranch and DMA are entitled to an
                injunctive order that Wright and KrisJenn specifically perform the Email
                Agreement and DMA Agreement, including the obligation to “execute such
                other and additional legal instruments, consents, ratifications and other matters
                as may be reasonably required in order to effectuate the intent of [the DMA]
                Agreement[;]”

         45.    DMA, Moore, and Longbranch are also entitled to recover attorneys’ fees and
                costs incurred in pursuing this claim. See TEX. CIV. PRAC. & REM. CODE §38.001.

         D.     Fraud/Fraudulent Inducement

         46.    To prevail on a claim of fraud, a plaintiff must establish (1) the defendant made
                a material misrepresentation; (2) the defendant knew the misrepresentation was
                false or made the misrepresentation without knowledge of its truth; (3) the
                defendant intended the plaintiff to act on the misrepresentation; (4) the plaintiff
                relied on the misrepresentation; and (5) the misrepresentation caused injury to



                                                30
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 32Pg
                                                                                  of 31
                                                                                     46
                                       of 45



                the plaintiff. DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990); see
                also Haase v. Glazner, 62 S.W.3d 795, 798 (Tex. 2001).

         47.    In light of the factual findings above, Longbranch prevails on its claim for
                fraud/fraudulent inducement and is entitled to recover $2.7 million in damages
                from Wright and/or KrisJenn.

         48.    In light of the factual findings above, DMA and Moore prevail on their claim for
                fraud/fraudulent inducement and are entitled to recover $2.7 million in damages
                from Wright and/or KrisJenn.

         49.    In light of the factual findings above, Longbranch, DMA, and Moore are entitled
                to disgorgement of KrisJenn and Wright’s interest in the right-of-way.

         50.    In light of the factual findings above, Longbranch, DMA, and Moore are entitled
                to a constructive trust with respect to KrisJenn and Wright’s interest in the
                right-of-way.

         E.     Fraud (in the alternative)

         51.    To prevail on a claim of fraud, a plaintiff must establish (1) the defendant made
                a material misrepresentation; (2) the defendant knew the misrepresentation was
                false or made the misrepresentation without knowledge of its truth; (3) the
                defendant intended the plaintiff to act on the misrepresentation; (4) the plaintiff
                relied on the misrepresentation; and (5) the misrepresentation caused injury to
                the plaintiff. DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 688 (Tex. 1990); see
                also Haase v. Glazner, 62 S.W.3d 795, 798 (Tex. 2001).

         52.    In light of the factual findings above, Longbranch prevails on its claim for fraud
                and is entitled to recover $2,080,000 in damages from Wright and/or KrisJenn.

         53.    In light of the factual findings above, DMA and Moore prevail on their claim for
                fraud and are entitled to recover $2.8 million in damages from Wright and/or
                KrisJenn.

         54.    Wright, Black Duck, and KrisJenn received a wrongful gain consisting of
                Longbranch, Moore, and DMA’s interests in the right-of-way resulting from
                Wright’s breaches of fiduciary duty. Longbranch, DMA, and Moore are entitled
                to disgorgement Wright’s interest in the right-of-way and imposition of a
                constructive trust on that interest.

         F.     Breach of Fiduciary Duty

         55.    To prevail on a breach-of-fiduciary-duty claim, a plaintiff must establish (1) a
                fiduciary relationship existed between the plaintiff and defendant; (2) the
                defendant breached the fiduciary duty; and (3) the breach resulted in jury to the


                                                31
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 33Pg
                                                                                  of 32
                                                                                     46
                                       of 45



                plaintiff or benefit to the defendant. D’Onofrio v. Vacations Publ’ns, Inc., 888
                F.3d 197, 215–16 (5th Cir. 2018).

         56.    Wright, Black Duck, and/or KrisJenn owed fiduciary duties to DMA as
                custodians and agents for payment with respect to DMA’s net-profits interest.

         57.    Wright owed a duty of care to Black Duck.

         58.    Wright owed a duty of disclosure to Black Duck.

         59.    Wright owed a duty of loyalty to Black Duck.

         60.    Wright a duty of care to Moore/SCMED.

         61.    Wright owed a duty of disclosure to Moore/SCMED.

         62.    Wright owed a duty of loyalty to Moore/SCMED.

         63.    Wright’s fiduciary duties to Black Duck required him to refrain from self-dealing
                at the expense of Black Duck and its members.

         64.    Wright is personally liable for breaches of fiduciary duty committed by Wright
                through Black Duck.

         65.    Wright is personally liable for breaches of fiduciary duty committed by Wright
                through KrisJenn.

         66.    KrisJenn is liable for fiduciary breaches committed by Wright through KrisJenn.

         67.    In light of the factual findings above, DMA and Moore prevail on their claims
                for breach of fiduciary duty and are entitled to recover $2,28 million in damages
                from Wright and/or KrisJenn.

         68.    In light of the factual findings above, DMA and Moore are entitled to
                disgorgement of KrisJenn and Wright’s interest in the right-of-way.

         69.    In light of the factual findings above, DMA and Moore are entitled to a
                constructive trust with respect to KrisJenn and Wright’s interest in the right-of-
                way.

         G.     Knowing Participation in Breach of Fiduciary Duty

         70.    To prevail on a claim for knowing participation in breach of fiduciary duty, a
                plaintiff must establish (1) the existence of a fiduciary relationship; (2) the third
                party knew of the fiduciary relationship; and (3) the third party was aware that it
                was participating in a breach of the fiduciary relationship. D’Onofrio v. Vacations
                Publ’ns, Inc., 888 F.3d 197, 215–16 (5th Cir. 2018).


                                                 32
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 34Pg
                                                                                  of 33
                                                                                     46
                                       of 45



         71.    In light of the factual findings above, DMA and Moore prevail on their claims
                for knowing participation in breach of fiduciary duty and are entitled to recover
                $2,28 million in damages from Wright and/or KrisJenn.

         72.    In light of the factual findings above, DMA and Moore are entitled to
                disgorgement of KrisJenn and Wright’s interest in the right-of-way.

         73.    In light of the factual findings above, DMA and Moore are entitled to a
                constructive trust with respect to KrisJenn and Wright’s interest in the right-of-
                way.

         H.     Tortious Interference with Contract

         74.    To prevail on a claim for tortious interference with contract, the plaintiff must
                establish (1) the existence of a contract subject to interference; (2) willful and
                intentional interference; (3) interference that proximately caused damage; and
                (4) actual damage or loss. Powell Indus., Inc. v. Allen, 985 S.W.2d 455, 456 (Tex.
                1998) (per curiam).

         75.    In light of the factual findings above, Longbranch prevails on its claim for
                tortious interference and is entitled to recover $2.08 million in damages from
                Wright and/or KrisJenn.

         76.    In light of the factual findings above, DMA and Moore prevail on their claims
                for tortious interference and are entitled to recover $2.08 million in damages
                from Wright and/or KrisJenn.

         77.    In light of the factual findings above, Longbranch, DMA, and Moore are entitled
                to disgorgement of KrisJenn and Wright’s interest in the right-of-way.

         78.    In light of the factual findings above, Longbranch, DMA, and Moore are entitled
                to a constructive trust with respect to KrisJenn and Wright’s interest in the
                right-of-way.

         79.    Because Wright and KrisJenn’s interference was fraudulent and otherwise
                tortious, Wright and KrisJenn cannot rely on the affirmative defenses of
                justification or privilege.

         I.     Promissory Estoppel

         80.    To prevail on a promissory-estoppel claim, the plaintiff must establish that
                (1) the defendant made a promise to induce substantial action or forbearance by
                the plaintiff; and (2) injustice can be avoided only by enforcement of the
                promise. Martin-Janson v. JP Morgan Chase Bank, NA, 536 F. App’x 394, 398
                (5th Cir. 2013) (per curiam) (unpublished) (citing In re Weekley Homes, LP, 180
                S.W.3d 127 (Tex. 2005)).


                                                33
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 35Pg
                                                                                  of 34
                                                                                     46
                                       of 45



         81.    In light of the factual findings above, injustice can only be avoided by enforcing
                the DMA Agreement against KrisJenn.

         J.     Money Had and Received

         82.    To prevail on a claim for money had and receive, the plaintiff must establish that
                the defendant held money which in equity and good conscience belongs to the
                plaintiff. Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004);
                Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4
                (Tex. 2015).

         83.    Because 20% of the net profits received by Wright and KrisJenn belong in equity
                and good conscience to Longbranch, Longbranch prevails on its claim for money
                had and received and is entitled to recover $500,000 from Wright and/or
                KrisJenn.

         84.    Because 20% of the net profits received by Wright and KrisJenn belong in equity
                and good conscience to DMA, DMA and Moore prevail on their claims for
                money had and received and are entitled to recover $500,000 from Wright
                and/or KrisJenn.

         K.     Unjust Enrichment

         85.    To prevail on a claim for unjust enrichment, the plaintiff must show that the
                defendant obtained a benefit from another by fraud, duress, or the taking of
                undue advantage. Heldenfels Bros. v. City of Corpus Christi, 832 S.W.2d 39, 41
                (Tex. 1992).

         86.    Because Wright, Black Duck, and KrisJenn were unjustly enriched at DMA,
                Moore, and Longbranch’s expense, Longbranch prevails on its unjust
                enrichment claim and is entitled to recover Wright and KrisJenn’s wrongful
                gain, consisting of the value of DMA and Longbranch’s interests in the right of
                way as well as KrisJenn’s receipt of up to $6,000,000 from McLeod in
                connection with the right-of-way.

         87.    Because Wright, Black Duck, and KrisJenn were unjustly enriched at Moore and
                DMA’s expense, Moore and DMA prevail on their unjust enrichment claims
                and are entitled to recover Wright and KrisJenn’s wrongful gain, consisting of
                the value of DMA and Longbranch’s interests in the right of way as well as
                KrisJenn’s receipt of up to $6,000,000 from McLeod in connection with the
                right-of-way.

         L.     Civil Conspiracy

         88.    To prevail on a civil-conspiracy claim, the plaintiff must establish (1) a
                combination of two or more persons; (2) the persons sought to accomplish an


                                                34
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 36Pg
                                                                                  of 35
                                                                                     46
                                       of 45



                object or course of action; (3) the persons reached a meeting of the minds on the
                object or course of action; (4) one or more unlawful, overt acts taken in
                pursuance of the object or course of action; and (5) damages proximately caused
                by the act or acts. First United Pentecostal Church of Beaumont v. Parker, 514
                S.W.3d 214, 222 (Tex. 2017).

         89.    In light of the factual findings above, the Court concludes that Black Duck,
                Wright, and KrisJenn were part of a civil conspiracy to defraud Moore and
                DMA, and that Moore and DMA are entitled to recover $2.7 million in damages
                from Wright and KrisJenn.

         M.     Nondischargeability

         90.    Because Wright and KrisJenn committed actual fraud and used false pretenses
                and false representations to obtain Moore’s interest in Black Duck and to avoid
                paying DMA’s net-profits interest, debts owed by KrisJenn in connection with
                the Email Agreement, the DMA Agreement, and the Harris SWD Agreement
                are nondischargeable. 11 U.S.C. §523(a)(2)(A).

         91.    Because Wright and KrisJenn committed fraud or defalcation while acting in a
                fiduciary capacity, debts owed by KrisJenn in connection with the Email
                Agreement, the DMA Agreement, and the Harris SWD Agreement are
                nondischargeable. 11 U.S.C. §523(a)(4).

         92.    Because Wright and KrisJenn inflicted willful and malicious injury on
                Longbranch, DMA, Moore, and their property, debts owed by KrisJenn in
                connection with Longbranch, Moore, and DMA’s claims in this lawsuit are
                nondischargeable. 11 U.S.C. §523(a)(6).

         93.    The nondischargeable debts include the amounts owed to Moore on claims
                related to the Email Agreement, the DMA Agreement, and the Harris SWD
                Agreement, as well as attorneys’ fees incurred by Moore in seeking to recover
                for breach of those agreements, because Moore is entitled to such fees under
                state law, and those fees arise from or on account of the conduct resulting in the
                nondischargeable debt. See In re Kirk, 525 B.R. 325, 330–32 (Bankr. W.D. Tex.
                2015); TEX. CIV. PRAC. & REM. CODE §38.001.

         N.     Exemplary Damages

         94.    Because Moore, Longbranch, and DMA’s injuries resulted from Wright’s gross
                negligence, malice, and actual fraud, Moore, Longbranch, and DMA are entitled
                to exemplary damages under Texas Civil Practice and Remedies Code
                §41.003(a).

         95.    Moore and DMA are entitled to recover exemplary damages of $4 million.



                                                35
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 37Pg
                                                                                  of 36
                                                                                     46
                                       of 45



         96.    Longbranch is entitled to recover exemplary damages of $4 million.

   II.   Claims Related to the Bigfoot Note Payments

         A.     Breach of Contract

         97.    To prevail on a breach-of-contract claim, a plaintiff must establish (1) a valid
                contract existed; (2) the plaintiff performed or tendered performance; (3) the
                defendant breached the contract; and (4) the plaintiff sustained damages
                because of the breach. WC 1899 McKinney Ave., LLC v. STK Dallas, LLC, 380
                F. Supp. 3d 595, 601 (W.D. Tex. 2019).

         98.    In light of the factual findings above, DMA prevails on its breach of contract
                claim and is entitled to recover $175,143.60 for breach of the Email Agreement
                and Harris SWD Agreement.

         99.    DMA is also entitled to recover attorneys’ fees and costs incurred in pursuing
                this claim. See TEX. CIV. PRAC. & REM. CODE §38.001.

         B.     Conversion

         100.   To prevail on a conversion claim, a plaintiff must establish that (1) the plaintiff
                owned or had legal possession of the property or an entitlement to possession;
                (2) the defendant unlawfully and without authorization assumed and exercised
                dominion and control over the property to the exclusion of, or inconsistent with,
                the plaintiff’s rights as an owner; (3) the plaintiff demanded return of the
                property; and (4) the defendant refused to return the property. Smith v.
                Maximum Racing, Inc., 136 S.W.3d 337, 341 (Tex. App—Austin 2004, no pet.)

         101.   In light of the factual findings above, DMA prevails on its conversion claim and
                is entitled to recover $70,000 in damages from Wright and/or KrisJenn.

         C.     Money Had and Received

         102.   To prevail on a claim for money had and receive, the plaintiff must establish that
                the defendant held money which in equity and good conscience belongs to the
                plaintiff. Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004);
                Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4
                (Tex. 2015).

         103.   In light of the factual findings above, DMA prevails on its money-had-and-
                received claim and is entitled to recover $63,688.58 from Wright and/or
                KrisJenn.

         D.     Breach of Fiduciary Duty

         104.   To prevail on a breach-of-fiduciary-duty claim, a plaintiff must establish (1) a


                                                36
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 38Pg
                                                                                  of 37
                                                                                     46
                                       of 45



                fiduciary relationship existed between the plaintiff and defendant; (2) the
                defendant breached the fiduciary duty; and (3) the breach resulted in jury to the
                plaintiff or benefit to the defendant. D’Onofrio v. Vacations Publ’ns, Inc., 888
                F.3d 197, 215–16 (5th Cir. 2018).

         105.   Wright, Black Duck, and/or KrisJenn owed fiduciary duties to DMA as
                custodians and agents for payment with respect to the Bigfoot promissory note.

         106.   In light of these findings and conclusions, DMA prevails on its fiduciary breach
                claim with respect to the Harris SWD Agreement and is entitled to recover
                $175,143.60 in damages from Wright and/or KrisJenn.

         E.     Joint Liability of Wright and KrisJenn

         107.   Under Texas law, members of a limited liability company may be liable for the
                company’s contractual obligations when the company is used to perpetrate an
                “actual fraud” on the plaintiff for the direct benefit of the defendant.” T EX.
                BUS. ORG. CODE §21.223; see also Spring Street Partners–IV, LP v. Lam, 730 F.3d
                427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
                Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
                dism’d)); Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

         108.   Section 21.223 applies to domestic corporations as well as limited liability
                companies and foreign companies. See TEX. BUS. ORG. CODE §101.002(a); id.
                §9.203.

         109.   For purposes of piercing the veil of a company or corporation to hold a member
                or shareholder liable, actual fraud is defined as conduct “‘involv[ing] dishonesty
                of purpose or intent to deceive.’” Spring Street Partners–IV, LP v. Lam, 730 F.3d
                427, 442–43 (5th Cir. 2013) (alteration in original) (citing Tryco Enters., Inc. v.
                Robinson, 390 S.W.3d 497, 508 (Tex. App.—Houston [1st Dist.] 2012, pet.
                dism’d)); see also Matter of Ritz, 832 F.3d 560, 567 (5th Cir. 2016).

         110.   Wright used Black Duck as an alter ego of KrisJenn after Moore withdrew from
                Black Duck.

         111.   KrisJenn is liable for fraudulent actions taken by Black Duck at Wright’s
                direction.

         112.   Wright is personally liable for fraudulent actions taken by Black Duck.

         113.   KrisJenn is an alter ego of Wright such that the corporate veil between Wright
                and KrisJenn should be disregarded.

         114.   KrisJenn is liable for fraudulent actions taken by Wright.




                                                37
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 39Pg
                                                                                  of 38
                                                                                     46
                                       of 45



          F.     Unjust Enrichment

          115.   To prevail on a claim for unjust enrichment, the plaintiff must show that the
                 defendant obtained a benefit from another by fraud, duress, or the taking of
                 undue advantage. Heldenfels Bros. v. City of Corpus Christi, 832 S.W.2d 39, 41
                 (Tex. 1992).

          116.   Because Wright, Black Duck, and KrisJenn were unjustly enriched at DMA’s
                 expense, DMA prevails on its unjust enrichment claims with respect to the
                 Bigfoot note payments and is entitled to recover $63,688.58 from Wright and/or
                 KrisJenn.

          G.     Declaratory Claim

          117.   28 U.S.C. §2201 allows federal courts to declare the rights and legal relations of
                 any interested party seeking such declaration, regardless of whether or not
                 further relief is sought.

          118.   On August 14, 2020, DMA filed a Motion for Partial Summary Judgment in
                 adversary proceeding number 20-05027, asking this Court to recognize DMA’s
                 right to 50% of the payments Bigfoot made on the promissory note.

          119.   On October 13, 2020, this Court heard and granted DMA’s Motion for Partial
                 Summary Judgment. The Court found that DMA had a “right to payments of
                 50% under the note.”

          120.   The phrases “[DMA] is entitled to receive 50% of all Gross Monies received by
                 [Black Duck] including its successors and assigns for the remainder of all
                 payments due to [Black Duck] from Big foot” and “[DMA] is a 50% carried
                 interest party” mean that DMA has a carried interest in and right to 50% of the
                 Bigfoot note payments.

   III.   Affirmative Defenses to KrisJenn’s Tortious-Interference Claim

          A.     Justification and Privilege

          121.   DMA, Moore, and Longbranch were justified in informing TCRG of their
                 interests created by the Longbranch Assignment and DMA Agreement.

          122.   DMA, Moore, and Longbranch were privileged to provide the Longbranch
                 Assignment and DMA Agreement to TCRG.

          123.   Because DMA, Moore, and Longbranch have established their affirmative
                 defenses of justification and privilege, KrisJenn is not entitled to recover on its
                 tortious-interference claim.




                                                 38
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 40Pg
                                                                                  of 39
                                                                                     46
                                       of 45



         B.           Unclean Hands

         124.         Because Wright and KrisJenn have unclean hands with respect to the sale to
                      TCRG, KrisJenn is not entitled to recover on its tortious-interference claim.

                                          PRAYER FOR RELIEF

         DMA and Moore respectfully request:

         a.           A judicial declaration that

                 i.       DMA received a 20% net-profits share that attaches and runs with the P-
                          21/Express right-of-way and that such interest was received in exchange for
                          Moore’s resignation from Black Duck and agreement to surrender of his 50%
                          ownership stake in Black Duck and its assets;

                 ii.      KrisJenn, as successor to the right-of-way and member of Black Duck, had
                          notice of DMA’s net-profits interest and is bound to honor the DMA
                          Agreement. Additionally and alternatively, KrisJenn is an assignee of the
                          right-of-way and is bound to honor the DMA Agreement;

                iii.      The phrase “pipe and related facilities commonly known as the P-21 or
                          Express pipeline” encompasses the pipeline as well as the associated right-
                          of-way;

                iv.       The phrase DMA “shall be paid twenty percent (20%) (“Net Profits Share”)
                          of the Net Profits from [Black Duck] or its successors and assigns” means
                          that Black Duck and any subsequent owners of the right-of-way are required
                          to pay DMA 20% of net-profits generated through operation, use,
                          maintenance, or sale—including partial sales or conveyances—of the right-
                          of-way; and

                 v.       “Net Profits” means the means the gross revenues that Black Duck,
                          KrisJenn, and any subsequent owners of the right-of-way receive directly
                          from the operation, use, maintenance, or sale (including partial sales or
                          conveyances) of the right-of-way less the actual costs of goods and expenses
                          associated with operation or sale of the same. The cost of purchasing the
                          right-way is not a cost that is included in the net-profits calculation.

         b.           an injunctive order that Wright and KrisJenn specifically perform the Email
                      Agreement and DMA Agreement, including the obligation to “execute such
                      other and additional legal instruments, consents, ratifications and other matters
                      as may be reasonably required in order to effectuate the intent of [the DMA]
                      Agreement[;]”

         c.           a judicial declaration that


                                                     39
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 41Pg
                                                                                  of 40
                                                                                     46
                                       of 45



               i.      DMA has a carried interest in and a right to 50% of Bigfoot Energy’s note
                       payments; and

              ii.      DMA is entitled to at least $175,143.60 of the money in the Panola court
                       registry.

         d.         an order directing the clerk of the Panola County Court to release at least
                    $175,143.60 in the court’s registry to Johns and Counsel PLLC in Trust for
                    DMA Properties, Inc;

         e.         an award of $2.08 million in money damages for the loss of, or damage to the
                    value of, the 20% net-profits share under the Email Agreement and DMA
                    Agreement;

         f.         an award of $2.7 million in money damages for harm resulting from the torts of
                    Wright and KrisJenn;

         g.         an award of reasonable and necessary attorneys’ fees incurred in this action, to
                    be determined following trial;

         h.         an award of $4 million in exemplary damages;

         i.         the disgorgement of and/or imposition of a constructive trust on any interests
                    (including but not limited to property interests and contractual interests in or
                    related to the right-of-way), proceeds, profits, or ill-begotten funds received by
                    Wright and KrisJenn as a remedy for fraud, breach of fiduciary duty, and/or
                    unjust enrichment;

         j.         an accounting to determine the amount of funds improperly withheld from
                    DMA in connection with profits earned through the right-of-way;

         k.         pre- and postjudgment interest and costs of suit; and/or

         l.         any other legal or equitable relief to which DMA or Moore may show themselves
                    to be justly entitled.



         Longbranch respectfully requests:

         a.         A judicial declaration that

               i.      Longbranch received a 20% net-profits share that attaches and runs with the
                       P-21/Express right-of-way and that such interest was received in exchange
                       for Longbranch’s assignment of the right to purchase the P-21/Express
                       right-of-way;



                                                   40
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 42Pg
                                                                                  of 41
                                                                                     46
                                       of 45



               ii.     KrisJenn, as successor to the right-of-way and member of Black Duck, had
                       notice of Longbranch’s net-profits interest and is bound to honor the
                       Longbranch Assignment. Additionally and alternatively, KrisJenn is an
                       assignee of the right-of-way and is bound to honor the Longbranch
                       Assignment;

              iii.     The phrase “pipe and related facilities commonly known as the P-21 or
                       Express pipeline” encompasses the pipeline as well as the associated right-
                       of-way;

              iv.      The phrase “[Longbranch] shall be paid twenty percent (20%) (“Net Profits
                       Share”) of the Net Profits from [Black Duck] or its successors and assigns”
                       means that Black Duck and any subsequent owners of the right-of-way are
                       required to pay Longbranch 20% of net-profits generated through operation,
                       use, maintenance, or sale—including partial sales or conveyances—of the
                       right-of-way; and

               v.      “Net Profits” means the means the gross revenues that Black Duck,
                       KrisJenn, and any subsequent owners of the right-of-way receive directly
                       from the operation, use, maintenance, or sale (including partial sales or
                       conveyances) of the right-of-way less the actual costs of goods and expenses
                       associated with operation or sale of the same. The cost of purchasing the
                       right-way is not a cost that is included in the net-profits calculation;

         b.         an injunctive order that Wright and KrisJenn specifically perform the Email
                    Agreement and DMA Agreement, including the obligation to “execute such
                    other and additional legal instruments, consents, ratifications and other matters
                    as may be reasonably required in order to effectuate the intent of [the DMA]
                    Agreement[;]”

         c.         an award of $2.08 million in money damages for the loss of, or damage to the
                    value of, the 20% net-profits share under the Longbranch Assignment;

         d.         an award of $2.7 million in money damages for harm resulting from the torts of
                    Wright and KrisJenn;

         e.         an award of reasonable and necessary attorneys’ fees incurred in this action, to
                    be determined following trial;

         f.         an award of $4 million in exemplary damages;

         g.         the disgorgement of and/or imposition of a constructive trust on any interests
                    (including but not limited to property interests and contractual interests in or
                    related to the right-of-way), proceeds, profits, or ill-begotten funds received by
                    Wright and KrisJenn as a remedy for fraud and/or unjust enrichment;



                                                    41
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 43Pg
                                                                                  of 42
                                                                                     46
                                       of 45



         h.     an accounting to determine the amount of funds improperly withheld from
                Longbranch in connection with profits earned through the right-of-way;

         i.     pre- and postjudgment interest and costs of suit; and/or

         j.     any other legal or equitable relief to which Longbranch may show itself to be
                justly entitled.




                                               42
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 44Pg
                                                                                  of 43
                                                                                     46
                                       of 45



                                           Respectfully submitted,

                                           /s/ Christopher S. Johns
                                           Christopher S. Johns
                                           State Bar No. 24044849
                                           Christen Mason Hebert
                                           State Bar No. 24099898
                                           JOHNS & COUNSEL PLLC
                                           14101 Highway 290 West, Suite 400A
                                           Austin, Texas 78737
                                           512-399-3150
                                           512-572-8005 fax
                                           cjohns@johnsandcounsel.com
                                           chebert@johnsandcounsel.com

                                           /s/ Timothy Cleveland
                                           Timothy Cleveland
                                           State Bar No. 24055318
                                           Austin Krist
                                           State Bar No. 24106170
                                           CLEVELAND | TERRAZAS PLLC
                                           303 Camp Craft Road, Suite 325
                                           Austin, Texas 78746
                                           (512) 689-8698
                                           tcleveland@clevelandterrazas.com
                                           akrist@clevelandterrazas.com

                                           Attorneys for Longbranch Energy, DMA
                                           Properties, and Frank Daniel Moore

                                           Andrew R. Seger
                                           State Bar No. 24046815
                                           KEY TERRELL & SEGER
                                           4825 50th Street, Suite A
                                           Lubbock, Texas 79414
                                           806-793-1906
                                           806-792-2135 fax
                                           aseger@thesegerfirm.com




                                          43
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 45Pg
                                                                                  of 44
                                                                                     46
                                       of 45



                                           Natalie F. Wilson
                                           State Bar No. 24076779
                                           LANGLEY & BANACK
                                           745 East Mulberry Avenue, Suite 700
                                           San Antonio, Texas 78212
                                           210-736-6600
                                           210-735-6889 fax
                                           nwilson@langleybanack.com
                                           Attorneys for DMA Properties and Frank
                                           Daniel Moore

                                           Michael Black
                                           BURNS & BLACK PLLC
                                           750 Rittiman Road
                                           San Antonio, TX 78209
                                           mblack@burnsandblack.com

                                           Jeffery Duke
                                           DUKE BANISTER MILLER & MILLER
                                           22310 Grand Corner Drive, Suite 110
                                           Katy, TX 77494
                                           jduke@dbmmlaw.com
                                           Counsel for Longbranch Energy




                                          44
20-05027-rbk Doc#243-2
             Doc#205 Filed
                       Filed
                           01/04/21
                             04/07/21Entered
                                      Entered01/04/21
                                               04/07/21
                                                      22:00:27
                                                        20:07:41Main
                                                                  Exhibit
                                                                     Document
                                                                          B Pg 46Pg
                                                                                  of 45
                                                                                     46
                                       of 45



                                     CERTIFICATE OF SERVICE
            I hereby certify that on January 4, 2021 a true and correct copy of the foregoing
   document was transmitted to each of the parties via the Court’s electronic transmission
   facilities and/or via electronic mail as noted below. For those parties not registered to receive
   electronic service, a true and correct copy of the foregoing document was served by United
   States Mail, first class, postage prepaid, at the address noted below.
     Ronald J. Smeberg                                 Michael Black
     Charles John Muller, IV                           BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                              750 Rittiman Road
     111 W. Sunset                                     San Antonio, TX 78209
     San Antonio, TX 78209                             mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                           Jeffery Duke
                                                       DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
     Pipeline Row
                                                       Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                 Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                        Austin, Texas 78701
     ron@smeberg.com                                   shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC            United States Trustee
     William P Germany                                 John Terrill
     BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                               Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns



                                                  45
